Citation Nr: 0321996	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  96-47 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of a right 
hip injury.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active Coast Guard service from 
February 1942 to September 1945.

This appeal arises from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that inter alia determined that a claim 
of entitlement to service connection for a right thigh 
condition was not well grounded.  The veteran has appealed to 
the Board of Veterans' Appeals (Board) for favorable 
resolution. 

The veteran testified before an RO hearing officer in May 
1997.


FINDINGS OF FACT

1.  The veteran suffered a contusion of the right hip during 
active service.

2.  Competent medical evidence relates current right hip 
osteoarthritis to an in-service contusion.  


CONCLUSION OF LAW

Right hip osteoarthritis was incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1137, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) do not reflect 
any complaint or treatment for a right hand or right thigh 
injury.  Likewise, enlistment and separation examination 
reports do not note any relevant abnormality.  A report of 
separation document reflects that the veteran trained during 
active service as a carpenter's mate and that he was a 
lineman assigned to set up and rig electric power poles.  The 
report notes that he entered active service in New York City 
and separated from active service in Brooklyn, New York.  It 
does not state where he served.  

The veteran submitted an original claim for service 
connection in December 1995, claiming that he injured his 
right thigh and right hand in the summer of 1943.  He 
submitted supporting documents, including a photo of himself, 
dressed in a Coast Guard uniform, and wearing a bandage or 
cast on the right hand and a splint on the right fifth 
finger.  He also submitted a private X-ray report dated in 
December 1995 that notes severe degenerative changes in the 
right hip, severe osteoarthritis of the right hip, and giant 
subchondral cyst formation (geodes) in the supra-acetabular 
ilium.

At various times thereafter, the National Personnel Records 
Center (NPRC) reported that all SMRs had been forwarded.  
NPRC specifically reported that the Surgeon Generals Office 
had no pertinent information.  

In March 1996, the veteran submitted a private medical report 
from Philomena Wah Kong, M.D.  Dr. Kong reported the 
following:

R. hip pain x 50 years, worse last 10 years.  75 
yr. old states in Spring 1943 during WWII; while 
on duty on Ellis Island, logs fell down and 
landed on R. hand, fractured bones in hand; a 
bigger log also fell on R. hip, pushing R. 
buttock into another log.  He was told by his 
doctor then that he had suffered a big contusion 
(R.hip) and that he will develop arthritis, when 
he gets older.  Pt. has had pain on/off in R. hip 
over the years, worse last 10 years to the point 
of difficulty with walking.  No pain in R. hand 
(X-ray R. hip: see report)....DIAGNOSIS: 
Osteoarthritis R. hip; causally related to above-
mentioned injury.  

As noted in the introduction, in June 1996, the RO determined 
that the claim was not well grounded on the basis of no 
documentation of injury in the SMRs.

The veteran subsequently submitted lay witness statements of 
acquaintances who recalled his hand fracture in 1943.  In his 
October 1996 NOD, he clarified that he desired service 
connection for residuals of a right hip injury rather than a 
right thigh injury.  

In May 1997, the veteran testified before an RO hearing 
officer that he worked in construction in active service on 
Ellis Island when a stack of logs rolled onto him.  The right 
hip was black and blue and the right hand was fractured, he 
said.  He was treated at a public hospital on Ellis Island.  
He testified that he later worked for a printing company and 
he has never had any arthritis, except in the right hip.  The 
veteran's representative requested a compensation and pension 
examination.  

According to a July 1997 VA compensation and pension 
examination report, the veteran reported right hip pain ever 
since the injury in 1943.  The veteran was advised to have 
the hip replaced.  The examiner noted that the right hip 
caused considerable pain and that the right leg was 3/4 inch 
shorter than the left.  The examiner noted that the veteran 
had reportedly injured the right hip in 1943.  X-rays showed 
severe right hip degenerative changes and osteoarthritis; 
however, the left hip was normal.  The diagnosis was: 

Status post contusion injury of the right hip in 
1943 with osteoarthritis secondary to the injury 
with diminished range of motion of the right hip 
with pain on the right hip.  The right leg is 
shorter than the left leg.  The osteoarthritis of 
the right hip is causally related to the contusion 
of the right hip in 1943.  

In an October 1997 rating decision, the RO conceded that the 
veteran had suffered an injury to the right hand in 1943, on 
the basis of the photograph depicting an injured right hand, 
and granted service connection for residuals of a right hand 
fracture.  In a March 1998 SSOC, the RO continued to deny 
service connection for the right hip on the basis of no 
verification of an injury during active service and no 
evidence of continuity of treatment since active service.  

In an April 2003 SSOC, the RO continued the denial of service 
connection for the right hip on the basis of no evidence of a 
relationship between the current right hip disability and 
active service.  

In July 2003, the veteran's representative argued that 
because the SMRs are silent for the service-connected right 
hand injury, it is reasonable to conclude that the medical 
records concerning both injuries are simply incomplete.  The 
representative requested the benefit of the doubt, noting 
that all the medical evidence is favorable and there is no 
history of intercurrent right hip injury.

In March 2003, the RO notified the veteran of the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA).

II.  VCAA

During the pendency of this appeal, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326) (2002).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The VCAA requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary (i.e., to VA) that is 
necessary to substantiate the claim.  VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In a March 2003 
letter to the veteran, the RO substantially complied with the 
notice provisions of the VCAA.  The RO has made a reasonable 
attempt to obtain all records identified by the veteran and 
has notified him as to what records were and were not 
obtained.  Some in-service treatment records appear to be 
lost.  In any event, VA has complied with all duties to 
assist and to notify in this case.  

III.  Legal Analysis

The Board notes that the veteran is not a combat veteran, nor 
has he so alleged.  Thus, favorable treatment of his claim 
under 38 U.S.C.A. § 1154(b) is not available.  

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
be service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

38 U.S.C.A. § 1154(a) states that the Secretary shall include 
in the service connection regulations, additional provisions 
requiring that in each case where a veteran is seeking 
service connection for any disability, due consideration 
shall be given to the places, types, and circumstances of 
such veteran's service as shown by such veteran's service 
record, the official history of each organization in which 
such veteran served, such veteran's medical records, and all 
pertinent medical and lay evidence.  

Certain chronic diseases are accorded special consideration 
for service connection.  Where a veteran served for at least 
90 days during a period of war or after December 31, 1946, 
and certain chronic diseases, such as arthritis, become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such diseases shall be 
presumed to have been incurred in service, even though there 
is no evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In this case, these provisions are not available 
because the veteran did not develop arthritis to a degree of 
10 percent within a year of separation from active service.  
His osteoarthritis was first shown a great number years after 
separation.  As noted above however, under certain 
circumstances "direct" service connection for any disease 
is available notwithstanding these provisions.

The claimed right hip contusion is not verified by the SMRs, 
which may well be incomplete.  However, VA case law allows 
the veteran to fill in gaps in the medical evidence with 
credible lay evidence of what occurred.  In Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991), the United States Court of 
Appeals for Veterans Claims (hereinafter the Court) (then 
called the United States Court of Veterans Appeals) stressed, 
"The reasonable doubt doctrine is also applicable even in 
the absence of official records, particularly if the basic 
incident arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships."  Id, at 54.  The Court also stated, 
"Service connection may be established through competent lay 
evidence, not medical records alone."  Horowitz v. Brown, 5 
Vet. App. 217, 221-22 (1993); but see Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992) (lay witness is not capable of 
offering evidence requiring medical knowledge).  

Moreover, in Rowell v Principi, 4 Vet. App. 9, 19 (1993), the 
Court stressed, "Here, the Board must do more than simply 
point to an absence of medical evidence; it must offer some 
basis for finding the lay evidence insufficient to establish 
entitlement to benefits."  See Cartright v. Derwinski, 
2 Vet. App. 24 (1991) (lay evidence alone may be sufficient 
to place the evidence in equipoise and thus, under 38 U.S.C. 
§ 5107(b) (formerly § 3007), establish entitlement to 
benefits).  See also Ashmore v. Derwinski, 1 Vet. App. 580, 
583-84 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-
70 (1991). 

The veteran has claimed that his hip injury occurred when 
logs rolled into him at Ellis Island.  His records reflect 
that during active service he worked around power poles, 
which the Board notes are usually made from logs, and that he 
entered and exited active service in New York.  As defined by 
BLACK'S LAW DICTIONARY 344 (6th ed. 1990), "corroborate" means 
"[t]o strengthen; to add weight or credibility to a thing by 
additional and confirming facts or evidence."  Thus, the 
Board finds at least some corroboration of his claim of 
injury by logs in 1943 at Ellis Island, and there is nothing 
in the record that refutes that claim.  His lay evidence of 
what happened during active service is therefore credible.  
In short, after giving due consideration to the places, 
types, and circumstances of the veteran's service as shown by 
his service record, the official history of each organization 
in which such veteran served, such veteran's medical records, 
and all pertinent medical and lay evidence, the Board finds 
that the veteran did suffer a contusion of the right hip 
during active service.  Moreover, the RO has conceded that a 
log did fracture his hand at Ellis Island.  

The Board next notes that the veteran has supplied evidence 
of continuity of symptomatology.  His VA examiner and his 
private physician have both noted, and have relied to some 
extent, on his report of hip pain ever since the hip injury.  
Although the RO informed the veteran that evidence of 
"continuity of treatment" is a prerequisite to service 
connection, the Board finds no authority for that 
proposition, and the RO has not supplied any authority.  VA 
regulation simply states that where a condition is not shown 
to be chronic, then continuity of symptomatology is required 
to support the claim.  See 38 C.F.R. § 3.303(b).  

The question remaining for the Board is whether the evidence 
is at least in equipoise on the issue of service connection.  
Although the RO recently concluded that there was no evidence 
of a relationship between the current right hip disability 
and active service, the Board must reject that conclusion, as 
two physicians have clearly related right hip osteoarthritis 
to the right hip contusion.  Moreover, no medical evidence to 
the contrary has been submitted and both of the favorable 
medical opinions appear to be based on correct facts.  Thus, 
the Board must find that, after considering all the evidence 
and testimony on the matter, the evidence favors service 
connection for residuals of a right hip injury.  


ORDER

Service connection for residuals of a right hip injury is 
granted.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

